       Case 2:19-cv-08703-SK Document 23 Filed 04/03/20 Page 1 of 1 Page ID #:78




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Hana Parks
7

8                         UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     HANA PARKS                                  Case No.: 2:19-cv-08703-SK
11
                                                 NOTICE OF SETTLEMENT WITH
12                      Plaintiff,               DEFENDANT TD BANK USA, N.A.
13         v.
14
     TD BANK USA, N.A.
15

16
                               Defendant.
17

18
     TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
19
           PLEASE TAKE NOTICE THAT plaintiff Hana Parks and defendant TD
20
     Bank USA, N.A. have reached a settlement in principle of the above captioned
21
     case and are in the process of documenting said settlement. Plaintiff anticipates
22
     filing a dismissal of TD Bank USA, N.A. within 30 days once the settlement is
23
     finalized.
24
                                             Gale, Angelo, Johnson, & Pruett, P.C.
25
     Dated:        April 3, 2020                   /s/ Joe Angelo
26                                                 Joe Angelo
27
                                                   Attorney for Plaintiff
28




                                     NOTICE OF SETTLEMENT - 1
